 

Exhibit 10.3 

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER SUCH ACT AND ALL
SUCH APPLICABLE LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND ALL
SUCH APPLICABLE LAWS IS AVAILABLE AND, THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT THE PROPOSED TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

 

MGT CAPITAL INVESTMENTS, INC.

 

______________________________

 

COMMON STOCK WARRANT

______________________________

 

 

Right to Purchase 250,000 shares Certificate No. ________ of Common Stock Dated
as of ____, 20

 

 

1.       Grant. In conjunction with the exercise by MGT Capital Investments,
Inc. (the “Company”) of the MGT Option on                   (the “Option
Exercise Date”) to purchase 250 shares of common stock of MGT Holdings, Inc.
(“MGT Holdings”) (representing a 25% interest therein), pursuant to Section
3.4(a) of the Contribution and Sale Agreement (“Contribution and Sale
Agreement”) by and among Company, MGT Holdings and J&S Gaming, Inc. (the
“Investor”), the Company hereby grants to the Investor the right to purchase
250,000 shares of common stock, par value $0.001 per share (“Common Stock”), at
the exercise price of the lower of (i) $6.00 per share and (ii) 110% of the
closing price of the Common Stock on the day prior to the Option Exercise Date
(the “Warrant Shares”). Capitalized terms used but not otherwise defined herein
will have the meaning ascribed to such terms in the Contribution and Sale
Agreement.

 

2.       Exercise Period. The right to exercise this Warrant shall commence as
of the date hereof and shall expire on the that date which is four (4) years
from the date hereof (the “Expiration Date”).

 

3.       Representations of Investor. The Investor represents and warrants that
the representations and warranties contained in Section 3.7 of the Contribution
and Sale Agreement are true and correct in all material respects as of the date
of this Warrant. The Investor shall further reiterate the representations and
warranties contained in Section 3.7 of the Contribution and Sale Agreement as of
each Exercise Date (as such term is defined in Section 8 below).



        

 

 

 

4.       No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant. As to any fraction of a share which Investor would
otherwise be entitled to purchase upon such exercise, the Company shall pay a
cash adjustment in respect of such final fraction in an amount equal to the
exercise price times such fraction.

 

5.       Reservation of Common Stock. The Company shall, at all times, reserve
and keep available for issuance and delivery upon the exercise of this Warrant
such number of its authorized but unissued shares of Common Stock or other
securities of the Company as will be sufficient to permit the exercise in full
of this Warrant. Upon such issuance, all such shares will be validly issued,
fully paid and nonassessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.

 

6.       Adjustments.

 

(a)       Adjustment for Certain Actions. If, after the date hereof, the Company
shall (i) pay a dividend or make a distribution on its capital stock in shares
of Common Stock, (ii) subdivide its outstanding shares of Common Stock into a
greater number of shares, (iii) combine its outstanding shares of Common Stock
into a smaller number of shares or (iv) issue by reclassification of its Common
Stock any shares of capital stock of the Company, then the number of Warrant
Shares available under the Warrant in the aggregate and the exercise price
thereof shall be correspondingly adjusted to give the Investor on exercise for
the same aggregate exercise price, the number of shares of Common Stock of the
Company as the Investor would have owned had such Warrant been exercised
immediately prior to the event and had the Investor continued to hold such
shares of Common Stock until after the event requiring adjustment.

 

(b)       Adjustment for Management Equity Compensation. If, after the date
hereof, the Company shall issue any New Shares, then the number of shares
available under the Warrant shall be correspondingly adjusted to give the
Investor the same percentage ownership of the Company as the Investor would have
owned had such Warrant been exercised immediately prior to the issuance of New
Shares and had the Investor continued to hold such shares of Common Stock until
after such issuance. For purposes of this Section 6(b), “New Shares” means (i)
any shares granted or (ii) shares issued pursuant to the exercise of options, in
each case to executive officers of the Company pursuant to an equity incentive
plan of the Company.



2

 

 

 

7.       No Voting or Dividend Rights; Limitations of Liability. Prior to
exercise, this Warrant will not entitle the Investor to the right to vote or to
consent or to receive notice as a shareholder in respect of meetings of
shareholders for the election of directors of the Company or any other matters
or any rights whatsoever as a shareholder of the Company. No dividends or
interest shall be payable or accrued in respect of this Warrant until, and only
to the extent that, this Warrant shall have been exercised. No provision of this
Warrant, in the absence of affirmative action by the Investor to exercise this
Warrant, and no enumeration in this Warrant of the rights or privileges of the
Investor, will give rise to any liability of such Investor for the exercise
price.

 

8.       Exercise Procedure.

 

(a)       This Warrant may be exercised in whole or in part prior to the
Expiration Date by presenting it and tendering the applicable exercise price, at
the option of the Investor (i) in legal tender, (ii) by bank cashier’s or
certified check, at the principal office of the Company, or (iii) by wire
transfer to an account designated by Company, in each case along with a written
subscription substantially in the form of Exhibit A attached hereto. The date on
which this Warrant is thus surrendered, accompanied by tender or payment as
hereinbefore or hereinafter provided, is referred to herein as the “Exercise
Date.” The Company shall issue and deliver to Investor certificates for the
proper number of Warrant Shares upon exercise of this Warrant within ten (10)
days after the Exercise Date, and such Warrant Shares shall be deemed issued and
the Investor deemed the Investor of record of such Warrant Shares, for all
purposes as of the opening of business on the Exercise Date, notwithstanding any
delay in the actual issuance.

 

(b)       Notwithstanding anything herein to the contrary, as a condition
precedent to the exercise of this Warrant and at any time thereafter as may be
reasonably requested by the Company, the Investor agrees to execute and to
become a party to, such stock restriction agreements, shareholders’ agreements,
voting trust agreements, voting agreements, right of first refusal agreements,
co-sale agreements, lock-up agreements, and other agreements regarding the
Common Stock of the Company in such form(s) as the Company may determine from
time to time in its sole discretion.

 

(c)       Notwithstanding anything herein to the contrary, the Company shall not
be obligated to issue any Warrant Shares which would result in the issuance of
shares of Common Stock to the Investor representing more than the applicable
percentage under the rules of the NYSE Amex that would require stockholder
approval of the issuance thereof.1 In the event that Investor has delivered a
written subscription to the Company to purchase Warrant Shares in an amount that
would require stockholder approval (after taking into account all shares of
Common Stock acquired by the Investor pursuant to this Warrant and the MGT
Warrant), the Company shall as soon as practicable after receipt thereof, but in
no event later than sixty (60) days thereafter, hold a meeting of its
stockholders for the approval of the issuance of such Warrant Shares. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use commercially reasonable efforts to solicit its
stockholders’ approval of the issuance of such Warrant Shares and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.

 

 

 

 

 



1The number of shares outstanding as of May 9, 2012 was 2,105,187, and as such,
the Company shall be required to obtain shareholder approval prior to the
Investor acquiring more than 421,016 shares of Common Stock pursuant to this
Warrant and the MGT Warrant.



3

 

 

 

9.        Transfer. This Warrant is not transferable.

 

10.       Replacement of Warrant. At the request of the Investor and on
production of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) if required by the Company, upon reasonably satisfactory
indemnification, the Company, at Investor’s expense, will issue in lieu thereof
a new Warrant of like tenor.

 

11.       Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the State of New York, without regard
to such State’s principles of conflict of laws, except to the extent that the
corporation laws of the State of Delaware apply. The parties irrevocably and
unconditionally agree that the exclusive place of jurisdiction for any action,
suit or proceeding (“Actions”) relating to this Agreement shall be in the courts
of the United States of America sitting in the Borough of Manhattan in the City
of New York or, if such courts shall not have jurisdiction over the subject
matter thereof, in the courts of the State of New York sitting therein, and each
such party hereby irrevocably and unconditionally agrees to submit to the
jurisdiction of such courts for purposes of any such Actions. Each party
irrevocably and unconditionally waives any objection it may have to the venue of
any Action brought in such courts or to the convenience of the forum. Final
judgment in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any indebtedness or
liability of any party therein described.

 

12.       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

13.       Notice. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally, sent by registered or certified mail, return receipt requested,
postage prepaid, sent via overnight delivery service or sent via facsimile, and
shall be effective (1) when personally delivered, (2) on the day following
delivery to an overnight courier service if sent for delivery within the United
States (or on the second business day following delivery to such courier service
if sent for delivery outside the United States), (3) on the business day
following receipt of transmission if sent via facsimile, or (4) on the fifth
business day after the date of mailing if sent by registered or certified mail,
in each case to the following addresses:

 

4

 



 

(a)If to the Company:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue, Suite 204

Harrison, NY 10528

Attn: Robert B. Ladd

 

With a copy to:

 

Dickstein Shapiro LLP

1633 Broadway

New York, NY 10019

Attn: Malcolm I. Ross

 

(b)If to the Investor, to the address set forth in the books and records of the
Company.

 

14.       Modification and Waiver. This Warrant and any provision hereof may
only be amended, waived or modified upon written consent of the Company and the
Investor.

 

15.       Counterparts. This Warrant may be executed in any number of
counterparts (including by facsimile or PDF transmission), each of which when so
executed and delivered shall be deemed to be an original and all of which
together shall be deemed to be one and the same agreement.

 

16.       Binding Effect. The provisions of this Warrant shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

17.       Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

18.       Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[Remainder of Page Intentionally Blank]

 



5

 



 



       IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by
its duly authorized officers on its behalf, in its corporate name, as of the ___
day of        , 20       .

 

 

 

  MGT CAPITAL INVESTMENTS, INC.                   By:          Name: Robert B.
Ladd       Title: President and CEO  

 

 

 

 

 



6

 

 



Exhibit A

 

IRREVOCABLE SUBSCRIPTION

 

To:MGT CAPITAL INVESTMENTS, INC.

 

The undersigned hereby elects to exercise its right under the attached Warrant
by purchasing _________ shares of the Common Stock with an exercise price equal
to $        per share, and hereby irrevocably subscribes to such issue. The
certificates for such shares shall be issued in the name of:

 

______________________________

(Name)

 

______________________________

(Address)

 

______________________________

(Taxpayer Number)

 

and delivered to:

 

______________________________

(Name)

 

______________________________

(Address)

 

The exercise price of $__________ will be provided to the Company by
_____________.

 

Date: _______________

 

Signed: ___________________________________________

(Name of Investor, Please Print)

 

________________________________

(Address)

 

________________________________

(Signature)

 

 

 



7

